                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
                                                   Case No. 2:16-cv-13040
             Plaintiff,                            District Judge Avern Cohn
                                                   Magistrate Judge Anthony P. Patti
v.

ELITE HEALTH CENTERS, INC., ELITE
CHIROPRACTIC, P.C., ELITE
REHABILITATION, INC., MIDWEST
MEDICAL ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK L.
BITTNER, D.C., P.C., MARK A. RADOM,
DEREK LAWRENCE BITTNER, D.C.,
RYAN MATTHEW LUKOWSKI, D.C.,
MICHAEL P. DRAPLIN, D.C., NOEL H.
UPFALL, D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL J.
PALEY, M.D., DEARBORN CENTER
FOR PHYSICAL THERAPY, L.L.C.,
MICHIGAN CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON ROSETT

           Defendants.
_________________________/

ORDER RESOLVING STATE FARM MUTUAL’S MOTION FOR ORDER
 TO SHOW CAUSE AS TO WHY ANTONIO SPRATT SHOULD NOT BE
   HELD IN CONTEMPT (DE 379), VACATING THE SHOW CAUSE
  ORDER (DE 414), AND ORDERING ANTONIO SPRATT TO APPEAR
                     FOR HIS DEPOSITION

      On or about January 10, 2019, Plaintiff State Farm Mutual Automobile

Insurance Company (“State Farm”) filed a motion to show cause against
non-party Antonio Spratt (“Spratt”) for his failure to: (a) appear at his October 30,

2018 deposition; and, (b) produce documents pursuant to a subpoena duces tecum.

(DE 379.) On March 8, 2019, the Court entered an order directing State Farm and

Spratt to appear before the Court for a show cause hearing on State Farm’s motion,

at which Spratt had to explain why he should not be held in contempt. (DE 414.)

      On the date set for the show cause hearing, Antonio Spratt and counsel for

State Farm and the Elite Defendants appeared in my courtroom. Spratt stated that

he has been attempting to secure representation, and that he had been informed that

a stay had been entered in this case. Counsel for the Elite Defendants confirmed

that Spratt had contacted him about representing him in this matter, and that he had

previously informed Spratt about the stay. Spratt has had a total of five months in

which to secure representation, and the November 16, 2018 stay was lifted on

January 8, 2019. He agreed that he will attend his deposition as ordered, with or

without representation, and that he will search for documents responsive to the

subpoena served on him.

      In light of Spratt’s communications with counsel in an attempt to secure

representation in this matter, as well as the prior stay in this matter, the Court

believes that a finding of contempt is not warranted at this time; however, Antonio

Spratt is ORDERED to appear for his deposition on April 2, 2019, at 10:00 a.m.

at the law offices of Miller, Canfield, Paddock & Stone, 150 W. Jefferson,

                                           2
 
Suite 2500, Detroit, Michigan 48226. Spratt is further ORDERED to search for

and produce, by April 2, 2019 at 10:00 a.m., all documents within his possession,

custody or control responsive to the requests in the subpoena for documents served

on August 9, 2018. Failure to comply with this Order may result in an order

holding Spratt in civil contempt.

      IT IS SO ORDERED.


Dated: March 25, 2019                  s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 25, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




 




                                         3
 
